Citation Nr: 0817021	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-09 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for coronary artery disease (CAD).  

2.  Entitlement to an initial, compensable rating for 
erectile dysfunction.  

3.  Whether new and material evidence to reopen the claim for 
service connection for major depressive disorder, to include 
as secondary to the veteran's service-connected disabilities, 
including diabetes mellitus, has been received,.

4.  Entitlement to service connection for major depressive 
disorder, to include as secondary to the veteran's service-
connected disabilities, including diabetes mellitus.  

5.  Entitlement to a higher initial rate of special monthly 
compensation (SMC) due to the loss of use of a creative 
organ.  


6.  Entitlement to service connection for hypertensive heart 
disease, to include as secondary to the veteran's service-
connected disabilities, including diabetes mellitus.  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife and daughter


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

In a July 1975 rating decision, the RO severed service 
connection for depressive neurosis.  The veteran was notified 
of the decision in July 1975, but did not initiate an appeal.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2004 and September 2005 rating decisions.  In 
the September 2004 rating decision, the RO, inter alia, 
granted service connection for coronary artery disease; 
status post percutaneous transluminal coronary angioplasty 
with stent placement; old myocardial infarction (by history) 
claimed as heart disease, evaluated as 30 percent disabling; 
and erectile dysfunction, evaluated as noncompensable.  Both 
grants of service connection were effective September 24, 
2003.  The September 2004 rating decision also granted 
entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ, effective September 24, 
2003, found that the claim for service connection for major 
depressive disorder, recurrent, severe, without psychotic 
features, remained denied because the evidence submitted was 
not new and material, and denied service connection for 
hypertensive heart disease.  In November 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2005.  

The September 2005 rating decision denied TDIU.  In October 
2005, the veteran filed an NOD.  An SOC was issued in 
December 2005, and the veteran filed a substantive appeal in 
January 2006.  

As the veteran expressed disagreement with the initial 
ratings assigned for CAD, erectile dysfunction, and SMC 
following the grants of service connection, the Board has 
characterized the issues on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The Board notes that in a December 2007 supplemental SOC 
(SSOC), the RO addressed the merits of the claim for service 
connection for major depressive disorder.  However, 
regardless of the RO's actions, given the RO's July 1975 
severance of service connection, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the 
question of whether new and material evidence has been 
received to reopen the claim for service connection.  That 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the claim has been received, the Board has 
characterized the claim as reflected on the title page.  

Prior to the July 1975 severance, service connection for 
depressive neurosis was established as directly related to 
military service.  The veteran currently asserts that his 
major depressive disorder is related to his service-connected 
disabilities, to include diabetes mellitus.  However, the 
Board notes that a claim based on a new theory of entitlement 
is not a new claim, but constitutes an application to reopen 
the previously denied claim.  Ashford v. Brown, 10 Vet. App. 
120 (1997).  

The Board has also considered the fact that the July 1975 
rating decision severed service connection for depressive 
neurosis, and the veteran is currently seeking service 
connection for major depressive disorder.  In Boggs v. Peake, 
No. 2007-7137 (Fed. Cir. Mar. 26, 2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held that a claim for one diagnosed disease or injury cannot 
be prejudiced by a prior claim for a different diagnosed 
disease or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  Depressive neurosis is defined as "see depression, 
dysthymia."  STEDMAN'S MEDICAL DICTIONALRY 1213 (27TH Ed. 
2000).  As such, the Board finds that the veteran is seeking 
service connection for the same disability as that for which 
service connection was severed in July 1975.  Therefore, the 
Board has characterized the claim as reflected on the title 
page.  

In February 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted a record of VA treatment along with a 
waiver of his right to have this evidence initially 
considered by the RO.  The Board accepts this evidence for 
inclusion in the record.  See 38 C.F.R. § 20.1304 (2007).  

The Board also notes that the claim for a higher initial rate 
of SMC based on loss of use of a creative organ was last 
addressed in the February 2005 SOC.  Additional medical 
evidence was associated with the veteran's claims file after 
issuance of the February 2005 SOC.  However, as will be 
discussed below, the claim for a higher initial rate of SMC 
is being denied as a matter of law.  As such, none of the 
evidence submitted subsequent to the February 2005 SOC is 
relevant to this claim, and remand for issuance of a 
supplemental SOC (SSOC) reflecting consideration of this 
additional evidence is not required.  See 38 C.F.R. § 19.31, 
19.37 (2007).  

The Board's decision reopening the claim for service 
connection for major depressive disorder and denying 
entitlement to a higher initial rate of SMC due to the loss 
of use of a creative organ is set forth below.  The matter of 
service connection for major depressive disorder on the 
merits, and the claims for increased initial ratings for CAD 
and ED, as well as the claim service connection for 
hypertensive heart disease and TDIU, are addressed in the 
remand following the order; those matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.

As a final preliminary matter, the Board notes that, during 
the February 2008 hearing, the veteran's wife testified that 
the veteran's service-connected diabetes mellitus was 
worsening.  As there is no indication in the record that this 
claim for an increased rating for diabetes mellitus has yet 
been addressed by the RO, this matter is not properly before 
the Board; hence, it is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claims herein decided have been accomplished.

2.  In a July 1975 rating decision, the RO severed service 
connection for depressive neurosis; although notified of the 
severance in a July 1975 letter, the veteran did not initiate 
an appeal.  

3.  Evidence associated with the claims file since the July 
1975 severance of service connection for depressive neurosis 
is not cumulative and redundant of evidence of record at the 
time of the severance, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.

4.  In the September 2004 rating decision, the veteran was 
awarded SMC at the statutory rate for loss of use of a 
creative organ.  


CONCLUSIONS OF LAW

1.  The July 1975 rating decision that severed service 
connection for depressive neurosis is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  As evidence received since the RO's July 1975 severance 
is new and material, the criteria for reopening the claim for 
service connection for major depressive disorder are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

3.  An increase in SMC based on the loss of use of a creative 
organ is not warranted.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

Regarding the claim for a higher rate of SMC based on loss of 
use of a creative organ, the February 2005 SOC informed the 
veteran that he was in receipt of the maximum evaluation and 
an April 2005 VCAA letter informed the veteran of the 
evidence that VA would attempt to obtain and which evidence 
he was responsible for providing, and advised him to submit 
any information or evidence in his possession that he thought 
would support his claim for a higher level of SMC.  On these 
facts, the Board finds that all necessary notification and 
development action on the claim has been accomplished.  As 
indicated below, the claim is being denied as lacking legal 
merit; as such, the duties to notify and assist imposed by 
the VCAA are not applicable.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  

The Board has considered the fact that the veteran did not 
discuss the claim for a higher rate of SMC at his February 
2008 hearing, although his representative clarified in an 
April 2005 memorandum that, despite the applicable laws and 
regulations, the veteran elected to pursue the issue for an 
increase.  However, the Board notes that the veteran did have 
the opportunity to discuss this issue at the hearing.  The 
statutory and regulatory authority granting the veteran the 
right to a personal hearing before the Board both provide for 
"a hearing" and do not indicate that multiple hearings may 
be granted.  38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 
20.700 (2007) (emphasis added).  Further, as the claim is 
being denied as lacking legal merit, any testimony which 
could have been provided would not change the outcome of the 
claim.  As such, remand for an additional hearing on this 
issue would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

II.  New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation due to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In May 1969, the veteran initially filed a claim for service 
connection for a nervous condition.  In a September 1969 
rating decision, the RO granted service connection for 
anxiety reaction.  A January 1971 rating decision granted an 
increased rating of 50 percent, and a May 1973 rating 
decision granted an increased rating of 70 percent for 
depressive neurosis.  A May 1975 rating decision proposed 
severance of service connection for the veteran's nervous 
condition, as there were no complaints or treatment for the 
nervous system in the service medical records and there was 
no factual basis on which service connection could be 
supported.  The July 1975 rating decision subsequently 
severed service connection for depressive neurosis.  

The pertinent evidence of record at the time of the July 1975 
rating decision included the service medical records, which, 
as noted, are negative for complaints regarding or findings 
of a nervous condition.  VA examination conducted in May 
1969, October 1970, and April 1973 revealed diagnoses of 
anxiety reaction, anxiety reaction with depressive features, 
and depressive neurosis, nearing psychotic level.  Records of 
VA treatment from March 1970 to February 1973 include 
findings of anxiety reaction and depressive reaction.   

The basis for the July 1975 severance was that the veteran's 
service records were entirely silent for complaints or 
treatment of the nervous system and there was no factual 
basis upon which service connection could be supported.  

Although notified of the RO's July 1975 severance of service 
connection in a letter in July 1975, the veteran did not 
initiate an appeal; hence, that decision is final as to the 
evidence then of record, and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his claim for service connection 
in September 2003.  

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
July 1975 severance of service connection.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Among the evidence associated with the claims file since July 
1975 severance of service connection is the report of a May 
2004 VA mental disorders examination.  The veteran reported 
that he had been working for 41 years until he was fired in 
September 2003 due to his multiple medical conditions, which 
were limiting his capacity to perform a job.  He indicated 
that he was in the process of requesting benefits from the 
Social Security Administration (SSA).  The Axis I diagnosis 
was major depressive disorder, recurrent, severe.  The 
examiner opined that the veteran's depressive disorder was 
precipitated by the loss of his job due to other medical 
conditions that were limiting his capacity to perform his job 
and that, as such, major depression was not precipitated or 
aggravated by service-connected diabetes mellitus.  

A record of VA treatment from May 2006 reflects the veteran's 
complaints of anxiousness over his cardiac condition, which 
he had experienced since Vietnam.  The assessment was 
depression, not otherwise specified, rule out PTSD.  

During the February 2008 hearing, the veteran testified that 
he was terminated from employment in 2003 due to his heart 
condition and diabetic condition.  

Resolving all doubt in the veteran's favor, the Board finds 
that the above-described evidence provides a basis for 
reopening the claim for service connection for major 
depressive disorder.  

At the time of the July 1975 rating decision, there was no 
factual basis on which to support a claim for service 
connection.  The May 2004 VA examiner opined that the 
veteran's major depression was precipitated by the loss of 
his job in September 2003, which was due to his multiple 
medical conditions.  Service connection for CAD was not in 
effect at the time of the May 2004 VA examination, however, 
the September 2004 rating decision granted service connection 
for CAD.  The veteran's testimony that he was terminated from 
employment due to his heart condition and diabetes, taken 
together with the opinion from the May 2004 VA examiner, and 
the May 2006 record of VA treatment suggests the possibility 
of a nexus between CAD and major depressive disorder.   

The additionally received medical evidence, coupled with the 
veteran's testimony, provides a basis for reopening the 
claim.  As noted above, for the purposes of determining 
whether the claim should be reopened, the evidence is 
presumed to be credible.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the July 1975 
severance of service connection, and is not duplicative or 
cumulative of evidence previously of record.  Moreover, this 
evidence is "material" in that it addresses whether the 
veteran currently has major depressive disorder that is 
related to one of his service-connected disabilities.  

Hence, this evidence raises a reasonable possibility of 
substantiating the veteran's claim for service connection.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
major depressive disorder are met.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

III.  SMC

SMC is awarded where a veteran has lost the use of a creative 
organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Here, 
the veteran has erectile dysfunction, a condition for which 
service connection has been granted.  In the September 2004 
rating decision, he was awarded SMC at the rate set by 
statute for loss of use of a creative organ, effective from 
September 24, 2003, the date of the grant of service 
connection for erectile dysfunction.  

The veteran has not stated why he believes he is entitled to 
a higher rate of SMC.  

The Board notes that the rate of SMC is set by law.  
38 U.S.C.A. § 1114(k).  The veteran was awarded the amount 
set by statute.  As a matter of law, a higher rate of SMC may 
not be granted.  

Where, as here, the law, and not the evidence, is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

 
ORDER

As new and material evidence to reopen the claim for service 
connection for major depressive disorder, to include as 
secondary to the veteran's service-connected disabilities, 
including diabetes mellitus, has been received, to this 
limited extent, the appeal is granted.

A higher initial rate of SMC due to the loss of use of a 
creative organ is denied.  


REMAND

The Board's review of the record reveals that further RO 
action on the claims for an initial rating in excess of 30 
percent for CAD, an initial, compensable rating for erectile 
dysfunction, and the claims for service connection for major 
depressive disorder and hypertensive heart disease is 
warranted.    

Initially, the Board notes that the claims file includes 
several medical records in Spanish which have not been 
translated into English, including a May 2005 record of 
psychiatric treatment from Dr. Cervantes.  On remand, any 
pertinent records should be translated.  

The Board also notes that review of the claims file reveals 
that there are pertinent Federal records outstanding.  In 
this regard, while a June 2004 letter from the Social 
Security Administration is of record, this document is also 
in Spanish and has not been translated into English.  The 
veteran reported during a January 2006 VA examination that he 
was receiving Social Security benefits due to mental 
problems.  While SSA records are not controlling for VA 
determinations, they may be "pertinent" to VA claims.  See 
Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on 
notice of the existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  Thus, the Board finds that the RO should obtain 
and associate with the claims file a copy of an English 
translation of any SSA decisions regarding the claim for 
disability benefits pertinent to the claims remaining on 
appeal, as well as copies of all medical records, in English, 
underlying those determinations, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  

In addition to the aforementioned Federal records, review of 
the claims file reflects that there are pertinent private 
medical records which have not been obtained.  In November 
2003, the veteran submitted completed, signed VA Forms 21-
4142 (Authorization and Consent to Release Information to the 
Department of Veterans Affairs) for Dr. Jose Otero Bermudez, 
Dr. Felix G. DelRio Rodriguez, and Dr. J. E. Rosado.  In an 
October 2003 note, Dr. Bermudez specifically indicated that 
the veteran had numerous diagnoses, including hypertension, 
depression, erectile dysfunction, and status post MI.  

While some records of private treatment have been associated 
with the claims file, there is no indication that the RO has 
requested records of treatment from any of these private 
physicians, despite the fact that the veteran submitted 
signed releases for such purpose.  

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment pertinent to the claims remaining on appeal 
from Dr. Jose Otero Bermudez, Dr. Felix G. DelRio Rodriguez, 
and Dr. J. E. Rosado.  If more current authorization to 
obtain these records is required, the RO should request that 
the veteran sign and furnish such appropriate authorization 
for the release to VA of all such private medical records.  

Regarding the claim for an initial rating in excess of 30 
percent for CAD, the Board notes that this disability has 
been rated as 30 percent disabling under Diagnostic Code 
7005.  Under this diagnostic code, arteriosclerotic heart 
disease (CAD) with workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilation on electro-cardiogram, echocardiogram, or X-ray 
warrants a 30 percent rating.  The next higher rating of 60 
percent requires more than one episode of acute congestive 
heart failure in the past year, or; workload of greater than 
3 METs but not greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
38 C.F.R. § 4.104, Diagnostic Code 7005.   

The veteran was afforded VA examinations to evaluate CAD in 
May 2004 and May 2005.  On VA examination in May 2004, the 
examiner noted that a cardiac perfusion study dated in 
October 2003 reported an estimated ejection fraction of 70 
percent.  The estimated METs level was between 5 and 7.  On 
VA examination in May 2005, the examiner indicated that an 
April 2005 echocardiogram revealed ejection fraction of 65 
percent.  

A record of VA treatment from June 2006 includes an 
assessment of CAD with greater than 4 METs of functional 
capacity.  This record of VA treatment suggests a worsening 
in the veteran's service-connected CAD.  In addition, the 
veteran testified during the February 2008 hearing that his 
heart condition had gotten worse since he stopped working.  

To ensure that the record accurately reflects the current 
severity of the disability under consideration, the Board 
finds that a more contemporaneous examination-with clear 
findings responsive to the applicable rating criteria-is  
needed to properly evaluate the service-connected CAD.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  During the February 
2008 hearing, the veteran indicated his willingness to report 
to a VA examination, if needed.  Accordingly, the RO should 
arrange for the veteran to undergo VA cardiovascular 
examination, by an appropriate physician, at a VA medical 
facility.  

Regarding the reopened claim for service connection for major 
depressive disorder, the Board notes that, as discussed 
above, the May 2004 VA examiner opined that the veteran's 
major depressive disorder was precipitated by the loss of his 
job due to multiple medical conditions, but that major 
depressive disorder was not precipitated or aggravated by 
diabetes mellitus.  However, he did not specify which medical 
conditions resulted in the veteran's loss of employment.  
During VA treatment in May 2006 the veteran complained of 
anxiousness over his cardiac condition which he had 
experienced in Vietnam.  At the February 2008 hearing, he 
testified that he was terminated from employment due to his 
heart condition and diabetes.  

Given the foregoing, the Board finds that further medical 
opinion evidence is needed to resolve the claim for service 
connection for major depressive disorder, to include as 
secondary to the veteran's service-connected disabilities.  
See 38 U.S.C.A. § 5103A.  As such, the RO should obtain a 
supplemental medical opinion from the May 2004 VA examiner, 
if available.  In rendering the supplemental opinion, the 
examiner should specifically clarify whether the veteran has 
current major depressive disorder which is proximately due to 
or the result of any of his service-connected disabilities, 
or which is related to service.  

The RO should arrange for the veteran to undergo VA 
examination only if the May 2004 VA examiner is not 
available, or the designated physician is unable to provide 
the requested opinion without examining the veteran.  

The veteran is hereby notified that failure to report to any 
scheduled examination(s), without good cause, may result in a 
denial of the claim(s) (as adjudication will be based on the 
evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examinations, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examinations sent to him by the pertinent VA medical 
facility.
 
Prior to arranging for the veteran to undergo further 
examination(s), the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
San Juan VA Medical Center (VAMC) dated from March 1970 to 
December 2007.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must 
obtain all outstanding pertinent treatment records from the 
San Juan VAMC, since December 2007, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities. 

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 
5103(b)(3) (West Supp. 2007) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
invite the veteran to submit all pertinent evidence in his 
possession (not previously requested).  The RO should also 
ensure that its notice to the veteran meets the requirements 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), as 
appropriate.  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate a claim for an increased rating: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
 
After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of the claims for higher initial ratings 
for CAD and erectile dysfunction should include consideration 
of whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

The Board also points out that, as any decision with respect 
to the claims for service connection for major depressive 
disorder or hypertensive heart disease may affect the 
veteran's TDIU claim, the claim for a TDIU is inextricably 
intertwined with the claims for service connection.  See 
Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that, any Board action on the TDIU claim, at this 
juncture, would be premature.  Hence, a remand of this matter 
is warranted, as well.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain and associate 
with the claims file English 
translations of all pertinent medical 
evidence currently associated with the 
claims file.  

2.  The RO should obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for disability benefits 
pertinent to the claims remaining on 
appeal, as well as copies of all medical 
records underlying that determination.  
Both the SSA decision and any pertinent 
medical records should be provided in 
English.  In requesting these records, 
the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

3.  The RO should obtain all records of 
evaluation and/or treatment pertinent to 
any of the claims remaining on appeal, 
from the San Juan VAMC since December 
2007.  The RO must follow the procedures 
set forth in 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

4.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims on appeal, that is not currently 
of record.  If a more current 
authorization is required to obtain 
outstanding treatment records from Dr. 
Jose Otero Bermudez, Dr. Felix G. DelRio 
Rodriguez, and Dr. J. E. Rosado, the RO 
should specifically request that the 
veteran provide current signed 
authorization to enable it to obtain all 
outstanding records from these providers. 

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, as well as explain the type 
of evidence that is the veteran's 
ultimate responsibility to submit.

The RO should ensure that its letter 
meets the requirements of Vazquez-Flores 
(cited to above), as appropriate, and the 
RO should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

5.  The RO should assist the veteran in 
obtaining any additional evidence 
identified-to specifically include the 
treatment records of Dr. Jose Otero 
Bermudez, Dr. Felix G. DelRio Rodriguez, 
and Dr. J. E. Rosado (as noted above)-
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

6.  Regarding the claim for an initial 
rating in excess of 30 percent for CAD, 
the RO should arrange for the veteran to 
undergo VA cardiovascular examination, by 
an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the report of examination should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

All indicated special tests and studies 
should be accomplished, including a 
laboratory determination of METs by 
exercise testing, an electrocardiogram, 
echocardiogram, and x-ray study.  With 
regard to MET testing, the examiner 
should document the level of METs at 
which dyspnea, fatigue, angina, dizziness 
or syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the veteran's CAD 
should be documented by the examiner.  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

7.  Regarding the reopened claim for 
service connection for major depressive 
disorder, the RO should forward the 
claims file to the examiner that examined 
the veteran in May 2004, if available.  

The examiner should provide an opinion as 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that the veteran has current 
major depressive disorder that (a) was 
caused, or (b) is aggravated, by any or 
all of the veteran's service-connected 
disabilities, to include CAD.  If 
aggravation of the nonservice-connected 
disability by service-connected 
disability is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  The examiner should also 
render an opinion as to whether it is at 
least as likely as not (i.e., there is a 
50 percent or more probability) that the 
veteran has current major depressive 
disorder that was incurred in or 
aggravated by service.  

The physician should set forth all 
findings, along with the complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

If further examination of the veteran is 
deemed necessary, the RO should arrange 
for the veteran to undergo examination, 
by a physician, to obtain the above-noted 
opinion.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the veteran, and 
the examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished (with all findings made 
available to the requesting physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.  

8.  If the veteran fails to report to any 
scheduled examination(s), the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of the examination(s) sent 
to the veteran by the pertinent VA 
medical facility.

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims for higher 
rating initial ratings for CAD and 
erectile dysfunction should include 
consideration of whether "staged 
rating", pursuant to Fenderson (cited to 
above), is warranted

10.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


